Per Curiam.
We cannot conceive of evidence more pertinent to prove the point in question; which was, on what pan of old Bridgewater did James Keith live. The fact indeed is not, at this distance of time, capable of proof by any other kind of testimony. Whether conclusive or not was for the jury to determine.
It certainly is not objectionable as parol evidence, for it consists in records and deeds, except so much of it as goes to prove the actual situation of the land as described in these documents, and parol evidence is always admitted, and indeed is necessary for that purpose.
A new trial must therefore be had at the bar of this Court.